Rule 601. Certification requirements of interested persons.

 (a) Magisterial district judges and arraignment court magistrates who are not
members of the bar of this Commonwealth must complete a course of training and
instruction in the duties of their respective offices and pass an examination and be
certified by the Administrative Office of Pennsylvania Courts prior to assuming
office.

 (b)(1) Any interested individual may apply to the Minor Judiciary Education Board
to be enrolled in the course of training and instruction and take the examination to
be certified.

   (2) Any individual who has successfully completed the course of training and
instruction and passed the examination, but who has not served as a magisterial
district judge or arraignment court magistrate shall be certified for only a twenty-
five-month period, and must complete the continuing education course every year
in order to maintain his or her certification.

(c) Any individual certified under paragraph (b) who has not served as a
magisterial district judge or arraignment court magistrate within twenty-five months
will be required to take a review course as defined by the Minor Judiciary Education
Board and pass an examination in order to maintain his or her certification by the
Administrative Office of Pennsylvania Courts.

Note: The text of this rule is taken from Rule 19 of the Rules Governing Standards
of Conduct of Magisterial District Judges, rescinded March 26, 2015, effective
immediately. Rule 19 limits to twenty-five months the period of certification for
individuals who have successfully completed the certification course and
examination but have not served as judges or arraignment court magistrates. The
rule permits individuals who are certified to serve as judges or
arraignment court magistrates but who have not done so within twenty-five months
of certification to take a review course and pass an examination to maintain their
certification for an additional twenty-five-month period. Admission to the review
course and recertification examination under paragraph (c) may be limited by the
availability of space. In addition, the rule requires that all certified individuals must
attend the annual continuing education course to maintain certification.

      [Act 17 of 2013, signed by the Governor and immediately effective on
June 19, 2013, effectively abolished the Traffic Court of Philadelphia and
transferred most of its duties to a new Traffic Division of the Philadelphia
Municipal Court. See 42 Pa.C.S. § 1121. Under Act 17, the Traffic Court of
Philadelphia is composed of two judges serving on the court on the effective
date of the Act and whose terms expire on December 31, 2017. See 42 Pa.C.S.
§ 1321. Because this Rule concerns the certification and recertification of
persons not yet elected to judicial office, all references to the Traffic Court of
Philadelphia have been removed.]
                                 *      *     *


Rule 604. Continuing Education Requirement: Philadelphia Municipal Court Traffic
Division [Rescinded]

[(a) Every judge of the Philadelphia Municipal Court Traffic Division shall
complete a continuing education program each year equivalent to not less
than twenty (20) hours per year in such courses or programs as are approved
by the Minor Judiciary Education Board. If a judge of the Philadelphia
Municipal Court Traffic Division fails to meet these continuing education
requirements the judge shall be subject to suspension until such time as
evidence of compliance with such requirements is submitted by the Minor
Judiciary Education Board, but in no event for longer than six months at
which time the failure to meet the continuing education requirements shall be
grounds for removal.

(b) No judge of the Philadelphia Municipal Court Traffic Division who is
suspended by Order of the Supreme Court of Pennsylvania or the Court of
Judicial Discipline shall be permitted to attend any continuing education
course or program approved by the Minor Judiciary Education Board during
the term of suspension. Notwithstanding the attendance requirements set
forth in paragraph (a), the judge shall be provided the opportunity to make up
any required hours of continuing education once the period of suspension
has expired and an Order has been issued returning the judge to active
status.

(c) Paragraph (b) shall not apply to any judge suspended for failure to
complete the program described in paragraph (a).

(d) This Rule shall expire on January 1, 2018.]

Note: [The text of this rule is taken, in part, from Rule 22 of the Rules
Governing Standards of Conduct for Magisterial District Judges, rescinded
March 26, 2015, effective immediately.

Act 17 of 2013, signed by the Governor and immediately effective on June 19,
2013, effectively abolished the Traffic Court of Philadelphia and transferred
most of its duties to a new Traffic Division of the Philadelphia Municipal
Court. See 42 Pa.C.S. § 1121. Section 1121(a)(2) provides that the Traffic
Division consists of four judges elected to the Traffic Court prior to the
                                        2
effective date of Act 17 and also that if a vacancy occurs in Traffic Division, it
shall not be filled. Act 17 further provides that the Traffic Court of
Philadelphia is composed of two judges serving on the court on the effective
date of the Act and whose terms expire on December 31, 2017. See 42 Pa.C.S.
§ 1321. Sections 1121(a)(2) and 1321 expire when Traffic Court is officially
abolished by amendment of the Pennsylvania Constitution or on January 1,
2018, whichever date occurs later. Consequently, this] Act 17 of 2013
effectively abolished the Traffic Court of Philadelphia and transferred most of
its duties to a new Traffic Division of the Philadelphia Municipal Court. See 42
Pa.C.S. § 1121. This Rule [will] expired on January 1, 2018, when the terms
ended for the remaining judges elected to the Traffic Court of Philadelphia and
assigned to the Philadelphia Municipal Court Traffic Division.




                                        3